            Case 4:19-cr-00196-CLR Document 1 Filed 12/03/19 Page 1 of 1


                                                                                       FiLED
                                                                               U.S.n'STRiCT CO'ji<I
                             UNITED STATES DISTRICT COURT                         SAVANNAfi,
                            SOUTHERN DISTRICT OF GEORGIA                      onjQ^pr '
                                 SAVANNAH DIVISION                               'fFC -
                                                                           CLERK           _
UNITED STATES OF AMERICA                               Information No.           50. DiST. OF fiA.
       V.                                              VIO: O.C.G.A.§ 40-6-391(a)(l)
                                                            18U.S.C.§§7 and 13
MICHAEL C. VITELLO                                             D.U.I.




THE UNITED STATES ATTORNEY CHARGES:                           CR419-0196
                                           COUNT ONE


  On or about August 2, 2019, in the Southern District of Georgia, on land within the special

maritime and territorial jurisdiction of the United States and under the concurrent jurisdiction of

the United States and the State of Georgia, namely Fort Stewart Military Reservation,

                                     MICHAEL C. VITELLO


did unlawfully drive and was in actual physical control of a moving vehicle while under the

influence of alcohol to the extent that it was less safe for him to drive, in violation of Title 18,

United States Code, Sections 7 and 13, and the Official Code of Georgia Annotated, Section

40-6-391(a)(l).




                                               BOBBY L. CHRISTINE
                                               UNITED STATES ATTORNEY




                                               Katelyn S^iales
                                               Special Assistant U.S. Attorney
                                                Massachusetts Bar # 695339
